Title: Israel Keech Tefft to James Madison, 17 November 1830
From: Tefft, Israel Keech
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Savannah (Ga)
                                
                                17 Novr. 1830
                            
                        
                         
                        The desire of possessing some memento of individuals eminent for their talents or their virtues, and who have
                            moved in a conspicuous sphere in the eye of the world; is so common that, perhaps I scarcely need any other apology, when I
                            confess that the hope of obtaining the Autograph of a writer whose political works, from my youth to the present day, have
                            been foremost in my regard, is the object of the present communication.
                        For some years past I have been assiduously engaged in endeavouring to make a collection of Autographs of the
                            distinguished men of the revolution, and of later times; not with the view, however, to publication, but for the
                            gratification of myself, my family, & friends.
                        The Autographs of many of the distinguished men of the south I have succeeded in procuring; but in those of
                            the North I am greatly deficient. May I then be counting too far on that reputation for good natured complaisance on your
                            part, which even here is not unknown, when I solicit a line from your pen to add to my collection?
                        Any scrap from the pen of others who have been distinguished in the civil or military or literary history of
                            our country, which you may be able to spare me from your papers, will also be highly acceptable; and receive my most
                            grateful thanks. In return, I should consider it a privilege to reciprocate the favor by any means in my power.
                        Of the Ex-presidents I have only an autograph letter of Genl Washington and Mr Jefferson. Begging to refer
                            you to the enclosed note from the Reverend Mr Sprague I am with great respect Your Friend
                        
                        
                            
                                I. K. Tefft
                            
                        
                    